PER CURIAM. .
Certiorari was granted in this cause because of apparent conflict between the instant decision of the District Court of Appeal, Third District, reported at 305 So.2d *13481 (Fla.App.1974) and the decision of the District Court of Appeal, Third District, in Block v. Drucker, 212 So.2d 890 (Fla.App. 1968).
After hearing argument and upon further consideration of the matter, we have determined that the Court is without jurisdiction. Therefore, the Writ heretofore issued is discharged.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND and HATCH-ETT, JJ., concur.